Exhibit REPORT OF THE SPECIAL COMMITTEE TO RIDGEWOOD RENEWABLE POWER, LLC, AS MANAGING SHAREHOLDER OF RIDGEWOOD ELECTRIC POWER TRUST I, RIDGEWOOD ELECTRIC POWER TRUST III, RIDGEWOOD ELECTRIC POWER TRUST IV AND RIDGEWOOD POWER B FUND/PROVIDENCE EXPANSION November 17, 2008 TABLE OF CONTENTS I. INTRODUCTION. 1 II. EXECUTIVE SUMMARY. 1 III. BACKGROUND OF THE PROPOSED TRANSACTION. 10 3.1 The Landfill. 10 3.2 Landfill Operations, Gas Collection Systems and Gas Rights. 11 3.2.1 Phases of Landfill Expansion 11 3.2.2 Gas Collection Systems and Gas Rights 12 3.3 Electric Generating Facilities and Power Sales. 12 3.3.1 The Providence Project 12 3.3.2 The Expansion Project 13 3.4 Site Expansion Plans 13 IV. CONSIDERATION OF THE PROPOSED TRANSACTION. 15 V. THE PROPOSED TRANSACTION. 19 5.1 Description of the Proposed Transaction. 19 5.2 Plans or Proposals Relating to the Proposed Transaction. 20 5.3 Purpose of the Proposed Transaction. 20 5.4 Effects of the Proposed Transaction. 21 5.5 Effects on Investors in the Trusts. 21 5.6 Effects on the Managing Shareholder. 21 VI. OPINION OF THE SPECIAL COMMITTEE'S FINANCIAL ADVISOR. 22 VII. CONCLUSION OF THE SPECIAL COMMITTEE. 22 VIII. REASONS FOR THE SPECIAL COMMITTEE'S DETERMINATION. 23 - i - I.
